Per Curiam
(on motion for rehearing). A. D. Sutherland in his brief on rehearing raises two points: (1) The opinion reflects upon his professional conduct, and (2) the court is in error in its reasoning because sec. 324.29 *161a(3), Stats., does not give discretionary power to the trial court to discharge an attorney but rather requires good cause to be shown.
This court did not intend to imply in its opinion and no inference should be drawn therefrom that Mr. Sutherland did anything unprofessional or that his conduct was unusual in commencing the probate proceedings involving the will of a client of many years. It is quite true sec. 324.29 (3), Stats., does not grant discretionary power to a court to remove counsel and the language in the opinion of this court that “the county court did not abuse its discretion in granting the special administrator’s petition” was used inadvertently. The opinion is quite clear, however, that this court thought the showing made by the special administrator was sufficient to justify his substitution of attorney and consequently it was not error for the trial court to grant the petition.
Carl Tonjes, the special administrator, in his affidavit for an order to show cause why Weinke & Weinke should not be substituted as counsel of record in place of A. D. Sutherland states that the residuary beneficiaries named in the will informed him they preferred not to have Mr. Sutherland act as attorney in the probate of the estate and that he “wishes to accede to the request of the residuary beneficiaries.” Mr. Sutherland refused to recognize the termination of his services and to sign a voluntary substitution of attorney, which made it necessary for Mr. Tonjes to seek relief under sec. 324.29 (3), Stats.
Motion for rehearing denied.